MEMORANDUM OPINION
                                         No. 04-11-00895-CV

                      Dennis KARASEK, MD, PLLC and Dennis Karasek, MD,
                                       Appellants

                                                   v.

                                     ZOTEC PARTNERS, LLC,
                                            Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-18883
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 21, 2012

DISMISSED

           In this appeal, the parties have filed a joint motion to dismiss. Their motion states they

have reached an agreement to settle and compromise their differences in this appeal. The

parties’ joint motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2).

Costs of this appeal are taxed against appellants. See id. R. 42.1(d).



                                                               PER CURIAM